Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation “wherein the at least one axially extending hidden cavity open towards an outside at respective lateral edges of the tread”. Such a limitation was not previously required by the claims which would therefore necessitate further search and/or consideration.

Continuation of 12: With respect to applicant’s arguments about the proposed limitation “wherein the at least one axially extending hidden cavity open towards an outside at respective lateral edges of the tread”, the proposed amendment is not being entered, and therefore the arguments are not commensurate in scope with the currently pending claims and are therefore not persuasive. With regards to applicant’s arguments that the prior art does not teach or suggest that the hidden cavity is axially extending, as was stated in the prior Office action, both Croissant (paragraph [0008]) and Lawson (paragraph [0028]) teach that the hidden cavity can be axially extending.


/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        January 18, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 27, 2022